EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mario Constantino on 8/20/2021.

The application has been amended as follows: 

In claim 1, “a processor” is amended to read “at least one processor”; “the processor” is amended to read “the at least one processor” in every instance; and “shutoff, relative to the” is amended to read “shutoff, of the”.

In claims 5, 6, and 10, “the processor” is amended to read “the at least one processor” in every instance.

Claim 7. The power control apparatus according to claim 1, wherein the at least one processor includes a first processor and a second processor, the power control apparatus further comprising 
the first processor, the first control device controlling the operation of the power generation and the operation of the power running of the electric rotating machine; and 
a second control device includingthe second processor, the second processor receiving signals from the first control device, and the second processor executing instructions to cause charging of the battery section by opening and closing the switches, wherein 
the first control device is operable to transmit, to the second control device, a determination signal that indicates a determination result of the overcurrent, and 
the second processor executes instructions to open the switches based on the determination signal that is transmitted from the first control device.

Claim 8. The power control apparatus according to claim 7, wherein the at least one processor further includes a third processor, the power control apparatus further comprising
a third control device includingthe third processor, the third control device being connected to the first control device and the second control device, so that communication is operable between the first control device, the second control device and the third control device, and which is provided as a host device of the first control device and the second control device, wherein
the first control device transmits the determination signal to the second control device and the third control device,

the second processor executes instructions to cause forcible opening of the switches based on the determination signal received from the first control device and the signal instructing the forcible opening of the switches received from the third control device.

Claim 11. The power control apparatus according to claim 5, wherein the at least one processor includes a first processor and a second processor, the power control apparatus further comprising
an inverter as a first control device includingthe first processor, the first control device controlling the operation of the power generation and the operation of the power running of the electric rotating machine; and
a second control device includingthe second processor, the second processor receiving signals from the first control device, and the second processor executing instructions to cause charging of the battery section by opening and closing the switches, wherein
the first control device is operable to transmit, to the second control device, a determination signal that indicates a determination result of the overcurrent, and
the second processor executes instructions to open the switches based on the determination signal that is transmitted from the first control device.

wherein the at least one processor includes a first processor and a second processor, the power control apparatus further comprising
an inverter as a first control device includingthe first processor, the first control device controlling the operation of the power generation and the operation of the power running of the electric rotating machine; and
a second control device includingthe second processor, the second processor receiving signals from the first control device, and the second processor executing instructions to cause charging of the battery section by opening and closing the switches, wherein
the first control device is operable to transmit, to the second control device, a determination signal that indicates a determination result of the overcurrent, and
the second processor executes instructions to open the switches based on the determination signal that is transmitted from the first control device.

Claim 13. The power control apparatus according to claim 9, wherein the at least one processor includes a first processor and a second processor, the power control apparatus further comprising
an inverter as a first control device includingthe first processor, the first control device controlling the operation of the power generation and the operation of the power running of the electric rotating machine; and
a second control device includingthe second processor, the second processor receiving signals from the first control device, and the second processor executing 
the first control device is operable to transmit, to the second control device, a determination signal that indicates a determination result of the overcurrent, and
the second processor executes instructions to open the switches based on the determination signal that is transmitted from the first control device.

14. (Currently Amended) The power control apparatus according to claim 10, wherein the at least one processor includes a first processor and a second processor, the power control apparatus further comprising
an inverter as a first control device includingthe first processor, the first control device controlling the operation of the power generation and the operation of the power running of the electric rotating machine; and
a second control device includingthe second processor, the second processor receiving signals from the first control device, and the second processor executing instructions to cause charging of the battery section by opening and closing the switches, wherein
the first control device is operable to transmit, to the second control device, a determination signal that indicates a determination result of the overcurrent, and
the second processor executes instructions to open the switches based on the determination signal that is transmitted from the first control device.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747